Order entered October 7, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00544-CV

                             HAL CREWS, ET AL., Appellants

                                               V.

                        DKASI CORPORATION, ET AL., Appellees

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-11-15393

                                           ORDER
       We GRANT appellants’ October 5, 2014 unopposed motion for an extension of time to

file a reply brief. Appellants shall file their reply brief by OCTOBER 10, 2014.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE